APPEAL OF OLIVER FINNIE CO.Oliver Finnie Co. v. CommissionerDocket No. 757.United States Board of Tax Appeals2 B.T.A. 134; 1925 BTA LEXIS 2540; June 23, 1925, Decided Submitted April 27, 1925.  *2540  1.  Certain contributions made by the taxpayer are not deductible as ordinary and necessary business expenses.  2.  On the evidence presented, the taxpayer is not entitled to additional depreciation over that allowed by the Commissioner.  Harry M. Jay, C.P.A., for the taxpayer.  Robert A. Littleton, Esq., for the Commissioner.  MORRIS*134  Before MARQUETTE and MORRIS.  This appeal is from a determination of a deficiency in income and profits taxes for the years 1918 and 1920 of $4,304.51 and $3,941.35, respectively, reduced by an overassessment of $142.78 for 1919.  From the pleadings and depositions the Board makes the following FINDINGS OF FACT.  The taxpayer is a corporation organized under the laws of the State of Tennessee, with its principal office and place of business in *135  Memphis.  Its business is that of manufacturers of candy, grocers' sundries, roasters and blenders of coffee, and wholesale grocers.  The building owned and occupied by the taxpayer was erected in 1904 of brick, with heavy wood columns and beams with a small portion of steel, at a cost of $186,162.40.  It is located on the Illinois Central Railroad*2541  and the St. Louis and San Francisco Railroad.  A number of freight and passenger trains pass by there daily.  The following deductions were taken by the taxpayer as ordinary and necessary expenses and disallowed by the Commissioner: 1919Brotherhood of Railway Engineers$35.00Railway Men's Magazine10.00Switchmen's Union10.00Yardmasters' convention5.0019th Century Club - Girl's Welfare50.00Plymouth Community House10.00Farm Development Bureau100.00Park Aviation Field - Millington200.00War Department Vice Control15.00Total435.001919Telegraph Messengers$5.50Plymouth Community House5.00Police Relief5.00Total15.50$1920Western Union Messengers' Christmas Dinner$5.00Postal Messengers' Christmas Dinner5.00Railway Trainmen's Benefit2.00Total12.00The Commissioner allowed a depreciation rate of 2 1/2 per cent based on the book value of "building assets" at the beginning of 1918 of $186,162.40, with subsequent additions.  These assets, as shown on the books at 1918, were as follows: Building$152,376.10Automatic sprinklers19,653.30Piping, fittings, and heating4,940.30Electric lighting3,059.94Plumbing1,955.56Elevators and gates4,177.20Total186,162.40*2542  The taxpayer took a depreciation rate of 10 per cent on grocery shipping room, office, vault and engine room equipment, including *136  desks, tables, chairs, dressing rooms, electric fixtures and typewriters, billing, stenciling, adding and addressing machines, filing cabinets, safes, platform trucks, wheel barrows, grain scoops, scales, and packing tools, which the Commissioner reduced to 5 per cent.  Depreciation of autos and trucks was allowed at 25 per cent, while the taxpayer is claiming 33 1/3 per cent thereon.  DECISION.  The determination of the Commissioner is approved.  OPINION.  MORRIS: The contributions claimed by the taxpayer as deductible are not ordinary and necessary expenses paid in carrying on the business, within the meaning of section 234(a)(1) of the Revenue Act of 1918.  ; . The taxpayer admits that 2 1/2 per cent is a reasonable depreciation rate on the building, but claims a composite rate of 3 per cent on "building assets" on a March 1, 1913, value of $267,701.92.  No competent evidence was introduced to sustain that*2543  value or to show their useful life.  As the evidence was also insufficient as to the value and useful life of the other assets upon which additional depreciation is claimed, the values and depreciation rates used by the Commissioner must be approved.